ARMED SERVICES BOARD OF CONTRACT APPEALS

Petition of --                                   )
                                                 )
L3 Harris Technologies, Inc.                     )    ASBCA No. 62291-993
                                                 )
Under Contract Nos. N00164-l 1-G-WS44            )
                   N00039-1O-D-0047              )
                   FA9200-l 0-D-0273             )
                   W15P7T-I3-C-0007              )

APPEARANCES FOR THE PETITIONER:                       Paul E. Pompeo, Esq.
                                                      Nathaniel E. Castellano, Esq.
                                                       Arnold & Porter Kaye Scholer LLP
                                                       Washington, DC

APPEARANCES FOR THE GOVERNMENT:                       Arthur M. Taylor, Esq.
                                                       DCMA Chief Trial Attorney
                                                      Kara M. Klaas, Esq.
                                                       Trial Attorney
                                                       Defense Contract Management Agency
                                                       Chantilly, VA

                  ORDER PURSUANT TO BOARD RULE l(a)(5)
            DIRECTING CONTRACTING OFFICER TO ISSUE DECISION

        L3 Harris Technologies, Inc. (petitioner) filed a request, under Rule l(a)(5), for an
order directing the contracting officer (CO) to render a decision on a September 18, 2019
certified claim within a specified period of time. In its December 22, 2019 response, the
government stated a contracting officer' s final decision will be issued by
January 31 , 2020. We deem this date reasonable. Accordingly, the Board hereby directs
the CO to issue a decision on the petitioner' s claim by January 31 , 2020.

       This Order completes all necessary action by the Board. If the CO fails to comply
with this Order, such failure will be deemed a decision by the CO denying the claim, and
the petitioner may appeal to this Board or sue in the United States Court of Federal
Claims pursuant to the Contract Disputes Act, 41 U.S.C. §§ 7103(f)(5) and 7104.

       Dated: January 9, 2020




                                                   dministrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

 I concur                                         I concur




~EFORD
                                                       ~
                                                  OWEN C. WILSON
Administrative Judge                              Administrative Judge
Vice Chairman                                     Vice Chairman
Armed Services Board                              Armed Services Board
of Contract Appeals                               of Contract Appeals


       I certify that the foregoing is a true copy of the Order Pursuant to Rule l(a)(5) of
the Armed Services Board of Contract Appeals in ASBCA No. 62291-993, Petition ofL3
Harris Technologies, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                            2